Citation Nr: 1403629	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-27 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than December 16, 2008, for a grant of service connection for hypertensive cardiac disease and ascending aortic aneurysm secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel



INTRODUCTION

The Appellant is a veteran who had active military service from October 1970 to May 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for aortic aneurysm and hypertensive heart disease (separately), effective December 16, 2008.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for hypertension on June 14, 2007.

2.  On December 16, 2008, the Veteran withdrew the claim for an increased rating for hypertension and claimed service connection for a heart condition secondary to hypertension. 

3.  In a May 2009 rating action, the RO granted service connection for aortic aneurysm and hypertensive heart disease (separately), effective December 16, 2008, the date of his formal claim.  

3.  However, on July 30, 2007, the Veteran notified the RO that he received emergency care for ascending aortic aneurysm in July 2007, which can be construed as an informal claim for service connection secondary to hypertension.   


CONCLUSION OF LAW

The criteria are met for an earlier effective date of July 30, 2007, for the grant of secondary service connection for hypertensive cardiac disease and ascending aortic aneurysm.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In regard to the claim on appeal for earlier effective date for the aforementioned grant of service connection, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, in that the claim for service connection for hypertensive cardiac disease with aortic aneurysm and hypertensive heart disease has been substantiated, and no further notice addressing the downstream effective date requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case.  Indeed, inasmuch as the claim at hand concern the propriety of the assigned effective date of service connection for hypertensive cardiac disease with aortic aneurysm, the Board's review is primarily constrained to the evidence that is already of record contemporaneous with, and prior to the current December 16, 2008 effective date of service connection.  Thus, there is little that could be accomplished in the way of further evidentiary development.  To this effect, the Board is not independently aware of any additional medical or documentary evidence that would otherwise need to be obtained to supplement the record.  In furtherance of his claim, the Veteran has not provided any new evidence, or alluded to any further available evidence or information that has not already been obtained.  He did not elect the opportunity for a hearing.  Consequently, the record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

II. Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p).  The Court has indicated that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

A review of the claims file shows that the Veteran was granted service connection for hypertension by April 1975 rating action.  

On June 14, 2007, the RO received claims for increased ratings.  The Veteran wrote:

"I wish to reopen/increase the following service-connected disabilities:
1. Hypertensive vascular disease-currently rated 0 % service connected.
2. Hearing Loss (bilateral)-currently rated 0% service-connected.
3. Lumbosacral or cervical strain-new issue, previously denied.
Enclosed is medical evidence.

On July 30, 2007, the RO received a statement from the Veteran: "[H]ospitalized 7-21-07 to 7-24-07 has cardiology, vascular surgery referral for evaluation of ascending aortic aneurysm and abnormal stress test."  

Along with this statement he submitted private medical records.  Later submitted private medical records show that on July 21, 2007, the Veteran sought emergency care for chest pain.  Medical evaluation revealed ascending aneurysm.  Thereafter he established ongoing treatment with VA.  He was seen on several occasions for a variety of complaints related to his cardiac disorder.  

On December 16, 2008, the Veteran withdrew his claim for increased rating for hypertension and filed a claim for a heart condition secondary to hypertension.  

A private physician in February 2009 stated that that there was a likelihood that the Veteran's hypertension was related to the thoracic aortic aneurysm.

In May 2009, the RO granted service connection for ascending aortic aneurysm and hypertensive cardiac disease, separately, assigning 60 percent and 30 percent evaluations, respectively; effective December 16, 2008.   

In June 2009, the Veteran filed a notice of disagreement to the effective date assigned for the grant of service connection.  The Veteran contended that the effective date for the grant of service connection should be on June 14, 2007, a time which he states that the VA had medical evidence of the thoracic aortic aneurysm.  In this regard, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F.R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  Moreover, although the regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances, the section only applies to claims for an increase and claims to reopen.  The Veteran's claim is not one of these types of claims.  See 38 C.F.R. §§ 3.157, 3.160. 

However, as noted above, in July 2007, the Veteran submitted a statement regarding treatment and diagnosis regarding his heart disability (as well as medical records).  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  It is clear from the Veteran's statements along with the submission of medical records reflecting treatment for his heart disability (in the context of an increased rating claim for hypertension) that he believed that there was an etiological relationship between his heart disability and hypertension, although not clearly articulated.  Hence, resolving all reasonable doubt in the Veteran's favor, the statement received on July 30, 2007 can be construed as an informal claim for secondary service connection for a heart disability, and which is the later of the two potential effective dates (date of claim or date entitlement arose).  

The Board notes the Appellant has also referred to his June 14, 2007 statement in which he filed his increased rating claim for hypertension as the effective date of the award of service connection.  The Board has looked at this submission from the Veteran and finds that it lacks evidence of an intent to file a claim for service connection for a heart disability.  As alluded to above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  The Board has applied this duty to the Veteran's June 2007 submission.  The application for increased benefits makes no mention of seeking compensation benefits for a heart disorder.  Significantly, this statement does not indicate an intent to seek, or a belief in entitlement to, service connection for a heart disability.  The statement is silent for any such intent and therefore cannot be considered an application for service connection for a heart disability. 

Accordingly, the Board finds that an earlier effective date of July 30, 2007 (though no earlier) is warranted for the grant of service connection for hypertensive cardiac disease with aortic aneurysm as secondary to service-connected hypertension.


ORDER

An earlier effective date of July 30, 2007, is granted for secondary service connection for hypertensive cardiac disease and ascending aortic aneurysm, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


